Citation Nr: 0524562	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  00-21 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran service on active duty from June 1956 to October 
1984.  He died in December 1998.  The appellant is the widow 
of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In September 2001, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is of record.

This appeal was remanded in March 2004.  The requested 
development was completed, and the appellant's claim is again 
before the Board.


FINDINGS OF FACT

1.  The veteran died in December 1998.  The death certificate 
shows that the immediate cause of his death was gastric 
adenocarcinoma, metastatic to the liver.

2.  At the time of his death, service connection was in 
effect for scars of the head and neck and post-traumatic 
stress disorder, rated 30 percent disabling, degenerative 
joint disease of the lumbar spine and the ankles, rated 20 
percent disabling, second degree burns of the back, arms, and 
neck, and immobility of the middle finger, rated at 10 
percent, and hemorrhoids and photophobia, rated as 
noncompensable.

3.  The veteran had military service in Vietnam; therefore, 
exposure to herbicide agents is presumed.

4.  No medical evidence has been identified to demonstrate 
the veteran's death was related to service, including 
exposure to Agent Orange or other herbicide agents.

5.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may the cause of his death be presumed 
to be service-connected.  38 U.S.C.A. §§ 101(24), 106, 1101, 
1102, 1110, 1112, 1113, 1131, 1310, 1116, 1137 (West 2002); 
38 C.F.R. §§ 3.6, 3.303(a)(c), 3.307, 3.309, 3.312 (2004).

2.  The statutory requirements for eligibility for Chapter 35 
Survivors' and Dependents' Educational Assistance benefits 
have not been met. 38 U.S.C.A. §§ 3500, 3501, 5113 (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A June 1975 service record shows the veteran complained of 
symptoms in his esophagus and throat.  He smoked cigarettes 
and was concerned about cancer.

A January 1984 barium esophagram report showed a normal 
cervical swallow.

A June 1984 Medical Evaluation Board Proceedings report shows 
the veteran had internal hemorrhoids in service that began in 
approximately July 1975.  He underwent a hemorrhoidectomy 
that same year.  Physical examination revealed no symptoms or 
diagnoses of any stomach or digestive disorder.  The 
examination report noted the veteran had quit smoking eight 
months before.  He indicated no history of stomach, liver, or 
intestinal trouble.

Post-service hospitalization records show the veteran was 
treated for prostatitis in August 1996.

An August 1997 Army Medical Center report shows the veteran 
underwent an endoscopy and was diagnosed with nonspecific 
gastritis.

A September 1997 Army Medical Center report shows a diagnosis 
of gastric cancer with possible liver metastasis.

An October 1997 Army Medical record shows the veteran was 
seen for metastatic carcinoma of the stomach.

A November 1997 report from the Army Medical Center shows the 
veteran was recently diagnosed with metastatic stomach 
cancer.

VA outpatient and hospitalization records dated in 1997 and 
1998 show the veteran was diagnosed with stomach cancer that 
metastasized and was eventually diagnosed as terminal.

In December 1997 , the veteran underwent VA examination for 
the stomach, liver, and prostate cancer.  The veteran 
reported he had no prostate cancer but had frequent 
prostatism that started since his transfer from Vietnam in 
1966.  He had undergone several hospitalizations for this, 
most recently in November 1997.  A prostate biopsy was 
negative for cancer, but he had multiple nodules on his 
prostate.  An ultrasound and CT scan confirmed liver and 
stomach cancer.  The veteran was currently undergoing 
chemotherapy.

On examination, the abdomen had positive bowel sounds, was 
soft, with mid-epigastric tenderness, hepatomegaly of two 
fingerbreadths, and was round and smooth.  The assessment was 
history of chronic prostatism with last hospitalization in 
November 1997 and history of stomach and liver cancer, 
currently on three-day-a-week regimen of chemotherapy.

In an August 1998 written statement, K.F., M.D., stated the 
veteran continued to be treated for metastatic stomach 
cancer.  His disease had progressed on chemotherapy in May 
1998, based on enlarging liver metastases.  He was placed on 
salvage chemotherapy, and his disease showed signs of further 
progression.  The veteran had weakness and weight loss as 
main symptoms of his disease.  There was dramatic progression 
of his liver metastases.  The disease was terminal.

The veteran's death certificate, dated December 24, 1998, 
lists the immediate cause of his death as gastric 
adenocarcinoma, metastatic to the liver.  There are no other 
causes noted on the certificate.

In September 2001, the appellant and her son testified at a 
Travel Board hearing before the undersigned.  It was the 
appellant's contention that the veteran's exposure to Agent 
Orange caused his death.  She told how the veteran was 
involved in a helicopter crash, in which he received severe 
burns.  He suffered from sleep apnea and post-traumatic 
stress disorder after service.  She told how the veteran was 
diagnosed with stomach cancer in September 1997.  His liver 
was also involved.  She said the veteran was never diagnosed 
with hepatitis.  He often complained of feeling nauseated, 
having headaches, and sweating profusely.  He also complained 
of swelling.  The veteran had trouble with his stomach on 
active duty.  He had periodic trouble with vomiting at night.  
She said he consistently had stomach problems while in 
service.  He had undergone hemorrhoid surgery.

A March 2003 VA medical opinion notes that the veteran served 
in Vietnam.  After service, he had developed epigastric pain 
and weight loss and was found to have an adenocarcinoma of 
the stomach with metastases to the liver.  He subsequently 
died from the cancer in December 1998.  The reviewing 
physician was asked to comment on whether the cancer was 
related to herbicide exposure in service.  He reviewed the 
research data and the list of cancers which have been found 
to be related to Agent Orange exposure, noting that 
adenocarcinoma is not one.  Therefore, based upon the current 
scientific information from ongoing studies with respect to 
the relationship between cancers and Agent Orange, the 
reviewer expressed tha opinion that it is not at least as 
likely as not that the veteran's adenocarcinoma was related 
to any exposure to herbicides in Vietnam.  There also were no 
other associations that would be particularly linked to the 
veteran's military service.  The reviewer indicated that it 
is not at least as likely as not that the veteran's 
adenocarcinoma developed as a result of some other incident 
of service.  This opinion was obtained by reviewing the 
literature, which listed multiple associations for gastric 
adenocarcinoma, and those included cigarette smoking, 
alcohol, obesity, family history of cancer, ulcer disease, 
pernicious anemia, salted or smoked foods, and low 
consumption of fruit and vegetables.  It was noted that none 
of those conditions was related to any association with the 
veteran's military service.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In an April 2004 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claims under the 
VCAA, and the effect of this duty upon her claims.  In 
addition, the appellant was advised, by virtue of a detailed 
September 2000 SOC and July 2005 SSOC issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claims, and that the SOC and SSOC issued 
by the RO clarified what evidence would be required to 
establish entitlement to service connection for the cause of 
the veteran's death.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the July 2005 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Legal Analysis

A.  Service Connection - Cause of Death

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1310(a); 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that the veteran was 
exposed to Agent Orange in service, and that such exposure 
caused the stomach or liver cancer that led to his death.  
The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  These regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents.  The specified diseases which have been 
listed therein are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that the Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for: hepatobiliary cancers; nasal and/or 
nasopharyngeal cancer; bone and joint cancer; breast cancer; 
female reproductive cancers; urinary bladder cancer; renal 
cancer; testicular cancer; leukemia, other than chronic 
lymphocytic leukemia (CLL); abnormal sperm parameters and 
infertility; Parkinson's Disease and Parkinsonism; 
Amyotrophic Lateral Sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity; immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630-
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42,600 
(June 24, 2002); Notice, 66 Fed. Reg. 2,376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59,232 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure, or for death caused thereby, by 
showing two elements.  First, it must be shown that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, 
the veteran must have been diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e), or a nexus between 
the cause of death and service must otherwise be established.  
See Brock v. Brown, 10 Vet. App. at 162.

The first determination to be clarified is whether the 
veteran was exposed to Agent Orange. The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law).

In this case, the veteran's service records indicate he 
served in Vietnam.  In fact, the veteran was involved in a 
helicopter accident in Vietnam in 1966.  Therefore, he was 
presumptively exposed to Agent Orange.

But, as noted above, thediseases or disorders that have been 
positively associated with Agent Orange do not include 
gastric adenocarcinoma or liver cancer, and accordingly the 
veteran's unfortunate death from those conditions is not 
entitled to a presumption of service connection under the 
statutes and regulations.  Thus, even presuming the veteran's 
exposure to Agent Orange, neither gastric adenocarcinoma nor 
cancer of the liver is a disorder that is presumptively 
service connected on the basis of herbicide exposure.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 3.309.

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for the cause of the veteran's death due to 
gastric adenocarcinoma, metastatic to the liver, by 
presenting competent evidence which shows that it is as 
likely as not that the disorder was caused by in-service 
Agent Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303; Gilbert v. Derwinski, supra.

Upon careful review of this case, the Board finds that no 
competent evidence has been submitted to relate the veteran's 
death to service.  The appellant has vigorously contended in 
this appeal, as expressed in her September 2001 Board hearing 
and her written statements, but without support in the 
medical record, that the veteran suffered from gastric 
adenocarcinoma, which metastasized to the liver, due to his 
exposure to Agent Orange in service.  Thus, given a finding 
that the veteran died of gastric adenocarcinoma, metastatic 
to the liver, she apparently believes that the veteran died 
from a presumptive disease specific to those exposed to Agent 
Orange in service under the regulation at section 3.309(e).  
Specifically, the appellant has contended in written 
statements that the veteran's liver cancer predated his 
stomach cancer, even though the medical evidence shows 
otherwise.  However, even accepting the contention of the 
appellant, the Board must point out that cancer of the liver 
is also not a disease presumptive to exposure to Agent 
Orange.  Therefore, even if the veteran's liver cancer was 
incurred first and then led to his cancer of the stomach, 
service connection for the cause of death on a presumptive 
basis would not be warranted.

The Board must also refer to the March 2003 VA medical 
opinion, the only competent opinion of record specifically 
addressing the issue of whether the veteran's military 
service led to his death.  This opinion found no relationship 
between the veteran's service and his death.  It considered 
both the possibility that it was caused by exposure to Agent 
Orange and the possibility that it was caused by some other 
in-service factor.  The physician opined specifically that 
the veteran's death was not, as least as likely as not, 
caused by his military service or any incident which arose 
therein.

Moreover, in evaluating the appellant's premise, the Board 
notes that, while the veteran was service-connected for scars 
of the head and neck and post-traumatic stress disorder, both 
rated as 30 percent disabling; degenerative joint disease of 
the lumbar spine and the ankles, rated at 20 percent; second 
degree burns of the back, arms, and neck, and immobility of 
the middle finger of the right hand, rated at 10 percent; and 
hemorrhoids and photophobia, rated at 0 percent, there is no 
indication that the service-connected disabilities were 
significantly implicated in the cause of his death.  More 
important, there is no evidence linking the veteran's stomach 
cancer to his service.  In fact, the Board would point out 
that he was not diagnosed with the disease that led to his 
death until 1997, more than ten years after his separation 
from service.  In short, no medical opinion or other 
professional evidence relating the veteran's death to service 
or any incident of service has been presented.


The appellant has also stated that the veteran suffered from 
digestive problems, including nausea and vomiting, while in 
service and also after service.  While such episodes are 
documented in the veteran's service medical records, there is 
no evidence that these symptoms were in any way related to 
his subsequent diagnosis of stomach cancer.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
career.  Nevertheless, in this case the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding a causal relationship 
between the veteran's death and his active military service, 
including exposure to Agent Orange.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  See Smith v. Brown, 8 Vet. App. 546, 
553 (1996).  Here, the appellant has failed to submit any 
competent medical evidence to provide a nexus between any in-
service injury or disease and the conditions that caused or 
contributed to cause the veteran's death.  The preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.



B.  Chapter 35 Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

In this case, the Board has determined that the veteran did 
not die of a service-connected disability.  The record also 
reflects that he did not have a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability at the time of his death.  The record shows that 
at the time of the veteran's death in December 1998, none of 
his service-connected disabilities was rated as totally 
disabling, and that his combined disability rating was 80 
percent.  Moreover, the record shows that none of his 
service-connected disabilities was at any point during his 
lifetime rated as 100 percent disabling.  Accordingly, the 
claimant cannot be considered an "eligible person" entitled 
to receive education benefits.  38 U.S.C.A. § 3501(a)(1); 38 
C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii).

Because the claimant does not meet the basic criteria under 
the law for eligibility for survivors' educational assistance 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal for 
Survivors' and Dependents' Educational Assistance benefits 
must be denied as a matter of law.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA under Chapter 35, Title 38, United States 
Code, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


